Case 19-40297-TLS         Doc 58   Filed 05/22/19 Entered 05/22/19 14:48:28     Desc Main
                                   Document     Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF NEBRASKA

                                            )
In re: ) Chapter 11
                                            )
HERITAGE DISPOSAL AND ) Case No. 19-40297
STORAGE, LLC )
                                            )
                      Debtor. )
                                            )
                 DECLARATION OF THOMAS O. KELLEY IN SUPPORT
         OF FIVE POINTS BANK S MOTION FOR ADEQUATE PROTECTION
                    OR RELIEF FROM THE AUTOMATIC STAY

       I, Thomas O. Kelley, do hereby state and declare as follows:

       1. lam Chief Executive Officer of Five Points Bank, a Nebraska banking

corporation ( Five Points ). I am one of the custodians of the Five Points records with

respect to the loans extended to the Debtor, Heritage Disposal and Storage, LLC (the

 Debtor ). I am also one of Five Points personnel who has been responsible for

administrating the loans extended to the Debtor by Five Points. I am duly authorized by

Five Points to offer this Declaration on its behalf and have personal knowledge of the

facts set forth herein.

       2. Five Points filed its Proof of Claim in this case as Claim No. 10 (the Five

Points Claim ), which I executed on behalf of Five Points. I have attached a copy of the

Five Points Claim as Exhibit A to this Declaration. I affirm each of the statements

therein to be accurate and to correctly reflect the amounts owed to Five Points by the

Debtor as of the Petition Date. I further affirm that the Promissory Notes, Deeds of Trust,

Security Agreements, and other loan documents attached to the Five Points Claim are
Case 19-40297-TLS      Doc 58     Filed 05/22/19 Entered 05/22/19 14:48:28       Desc Main
                                  Document     Page 2 of 3


true and accurate copies of records taken from Five Points’ business files and consists

of documents regularly maintained by Five Points in the ordinary course of business.

      3.       As of the Petition Date, the Debtor owed Five Points the following

amounts, plus continuing interest as more particularly set forth in the Five Points Claim

(the “Five Points Loans”).

    Loan No.         Principal      Interest as     Fees           Total        Per Diem
                                   of March 26,    and/or
                                       2019         Late
                                                  Charges

   101260351       $2,795,362.08 $369,681.34       $500.00      $3,165,543.42    $504.72

   101274613          $35,168.19     $4,762.35             $0     $39,930.54       $6.35

   101313016         $250,000.00    $14,805.55             $0    $264,805.55      $45.14

   101271199             $663.10        $15.92       $32.86          $711.88        $.12

   Total          $3,081,193.37    $389,265.16     $532.86      $3,470,991.39    $556.33

      4.       The Five Points Loans are secured by first priority deeds of trust and

security agreements in all the Debtor’s real and personal property including its real

estate, inventory and other property of any description.

      5.       The Debtor did not pay the amounts due to Five Points under the Five

Points Loans and loan documents when and as required thereunder, was placed in

default, and foreclosure proceedings were commenced on Debtor’s real estate that were

stayed shortly before the foreclosure sale by Debtor’s bankruptcy filing.

      6.       Other than minimal payments of $657.26 through monthly auto-

withdrawals that ended in November 2018, Five Points has received only one small

principal payment of $75,528.00 since March of 2018.




                                             2
Case 19-40297-TLS      Doc 58     Filed 05/22/19 Entered 05/22/19 14:48:28            Desc Main
                                  Document     Page 3 of 3




        7. The Debtor defaulted on the Five Points Loans by failing to make the

  payments when due. This also constituted a default under Five Points Deeds of Trust,

  Securit Agreements and other loan documents.

         8. The Debtor s propert sits in a flood plain and the Debtor is required to

  have floo insurance under the Deeds of Trusts. Five Points was notified flood

  insurance was cancelled post-petition. The lack of flood insurance has been raised by

  Five oints' regulators which are requiring it be a dressed. This will require Five Points

  to force place the insurance at its cost if the Debtor s default continues.

  FURTHER DECLARANT SAYETH NAUGHT.
         I declare under penalty of perjury that the foregoing is true and correct.

  Executed on May _ , 2019.




                                                 Thomas O. Kelley




                                  CERTIFICATE OF SERVICE
         The undersigned hereby certifies that the foregoing document was served by
  electronic filing utilizing the Court’s CM/ECF system which gave notification
  electronically upon all parties who have filed an appearance or motion by electronic
  filing in this case on this 22ndday of May 2019.


                                                     /g/James J. Niemeier
